Judgment unanimously affirmed. Memorandum: Relator’s contention that his counsel agreed but failed to file a notice of appeal from his judgment of conviction may not be reviewed in this habeas corpus proceeding. The forum for such review is the court wherein defendant was convicted, and the procedure is by coram nobis (People v. Callaway, 24 N Y 2d 127; People v. Ramsey, 23 N Y 2d 656). (Appeal from judgment of Wyoming County Court, dismissing writ of habeas corpus.) Present—-Goldman, P. J., Del Vecchio, Witmer, Gabrielli and Bastow, JJ.